Citation Nr: 0412197	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-21 309	)	DATE
	)
	)


THE ISSUE

Whether the October 11, 2002, decision of the Board of 
Veterans' Appeals (Board) should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter originally came to the Board from a November 2002 
motion alleging CUE in an October 2002 Board decision which 
denied entitlement to service connection for the cause of the 
veteran's death.

In a January 2003 decision, the Board determined that the 
moving party had failed to present a valid claim for CUE in 
the October 2002 Board decision.  The moving party appealed 
the Board's January 2003 decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

While the matter was pending at the Court, in October 2003, a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Motion for Remand.  In a December 
2003 Order, the Court granted the motion, vacated the Board's 
January 2003, and remanded the matter for readjudication.


FINDINGS OF FACT

1.  In an October 11, 2002, decision, the Board denied 
service connection for the cause of the veteran's death.

2.  The Board's decision of October 11, 2002, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.






CONCLUSION OF LAW

The Board's October 11, 2002, decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).  Accordingly, the Board finds that the VCAA 
is not applicable to this motion as a matter of law.

I.  Factual Background

The evidence of record and considered at the time of the 
October 11, 2002, Board decision is restated below.

The service medical records did not document any respiratory 
disorders.  There were no references to pulmonary 
tuberculosis.  A September 1945 examination report showed 
that the veteran's lungs were clinically evaluated as normal.  
A February 1946 x-ray was interpreted as showing a healthy 
chest.  The report of the veteran's discharge physical 
examination, dated in March 1946, reflected that an 
examination of the lungs was normal.  In an Affidavit for 
Philippine Army Personnel, completed in March 1946, the 
veteran reported that he had been sick with dysentery from 
November to December 1941.

The evidence included a September 1959 statement from the 
veteran's attending physician, which stated he had treated 
the veteran for recurring attacks of amoebic dysentery.

In affidavits, received in January 1976, M.B.G. stated that 
the veteran was treated for pneumonia in November 1941, and 
M.A.D. and M.R.N. stated that the veteran was sick with 
"pulmonary" in November 1941.

The veteran was hospitalized for moderately advanced 
pulmonary tuberculosis and anemia in August 1998 and for 
pulmonary tuberculosis and pneumonia in January 1999.

The veteran died in April 1999.  The death certificate listed 
the causes of death as pneumonia and pulmonary tuberculosis.  
Prior to his death, the veteran had no adjudicated service-
connected disabilities.

The Board denied entitlement to service connection for the 
cause of the veteran's death based on the above evidence and 
the applicable laws and regulations extant at the time of the 
October 2002 decision.

The Board determined that the veteran had no adjudicated 
service-connected disabilities prior to his death.  The Board 
also determined that the evidence of record was negative for 
any medical opinion relating the veteran's fatal pneumonia 
and pulmonary tuberculosis to his service or any incident 
therein.  The Board also considered the two lay affidavits 
that indicated treatment in 1941 for pneumonia or 
"pulmonary," but concluded that such lay statements did not 
constitute competent medical evidence because none of these 
individuals reported medical expertise.  Consequently, the 
Board found that such individuals were not competent to 
provide an opinion diagnosing a condition or relating a 
diagnosis many years earlier to the condition that caused the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In its October 11, 2002, decision, the Board also addressed 
the moving party's contention that the veteran's dysentery, 
which was treated during service and post- service through 
1959, resulted in his death.  The Board noted that there was 
no medical evidence that the veteran continued to suffer from 
dysentery, after the report of the treating physician in 
1959.  Specifically, the medical records submitted by the 
moving party showed no current diagnosis of dysentery and no 
evidence that such disability contributed to the veteran's 
death.  In addition, the death certificate did not list 
dysentery as a cause of death.

In conclusion, in its October 11, 2002, decision, the Board 
found that the preponderance of the evidence was against the 
claim of service connection for the cause of the veteran's 
death because none of the reported causes of the veteran's 
death were manifested during the veteran's service or for 
many years thereafter.  The Board also found that there was 
no state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

II.  Law and Regulations

Rule 1403, found at 38 C.F.R. § 20.1403 (2003), relates to 
what constitutes clear and unmistakable error and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of clear and unmistakable error, the definition of clear and 
unmistakable error was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "clear 
and unmistakable error." Indeed, as was discussed in the 
notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1,567-68 
(daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Thus, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
on years of prior Court precedent regarding clear and 
unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

In that regard, the Board notes that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
a claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

It is noted that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 
20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, is invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), in conjunction with the 
rule codified at 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements of the rule codified at 38 C.F.R. § 
20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. § 
7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id. 

III.  Analysis

In this case, the moving party argues that the October 11, 
2002, Board decision was clearly and unmistakably erroneous 
because the Board failed to give sufficient weight to the 
January 1976 affidavits attesting that the veteran had had 
pneumonia and "pulmonary" in November 1941.  The moving 
party argued that these affidavits provided a sufficient 
basis on which to award service connection for the cause of 
the veteran's death.  In support of her claim in this regard, 
she submitted a copy of a February 1946 affidavit which she 
claims corroborates the January 1976 affidavits.
As set forth above, the October 11, 2002, decision shows that 
the Board duly considered the January 1976 affidavits 
referenced by the moving party.  Indeed, the Board 
specifically referenced these affidavits in its decision.  
The Board, however, determined that these lay affidavits were 
of limited probative value because none of these individuals 
reported medical expertise.  Consequently, the Board 
concluded that these individuals were not competent to 
provide an opinion regarding a medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board finds that these affidavits were 
properly considered at the time of the October 11, 2002, 
decision.  Simply, there is no basis to conclude that the 
Board failed to consider the evidence of record in its 
October 11, 2002, decision, as the moving party has 
contended.  

With respect to the February 1946 affidavit recently 
submitted by the moving party, the Board notes that it was 
not of record at the time of the October 11, 2002, Board 
decision.  As previously stated, a review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

In view of all the foregoing, the Board must conclude that 
the moving party has failed to establish that the Board 
committed clear and unmistakable error in the October 11, 
2002, decision denying service connection for the cause of 
the veteran's death.  Contrary to her allegations, there is 
simply no indication of record that the Board did not 
properly consider all evidence before it in October 11, 2002, 
or that it failed to correctly apply the appropriate laws and 
regulations to the moving party's claim.  See 38 C.F.R. § 
20.1403(a); see also Russell v. Principi, 3 Vet. App. at 314.  
As such, the Board's decision of October 11, 2002, was not 
clearly and unmistakably erroneous.


ORDER

The motion for revision of the October 11, 2002, Board 
decision on the grounds of clear and unmistakable error is 
denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



